 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   EDWARD D. VOGEL, Cal. Bar No. 110081
 3 evogel@sheppardmullin.com
   ALEJANDRO E. MORENO, Cal. Bar No. 256802
 4 mrackers@sheppardmullin.com
   501 West Broadway, 19th Floor
 5 San Diego, California 92101-3598
   Telephone: 619.338.6500
 6 Facsimile: 619.234.3815
 7 Attorneys for Defendant
   WELLS FARGO BANK, N.A.
 8 (sued herein individually and as America’s
   Servicing Company)
 9
10                                   UNITED STATES DISTRICT COURT
11                               CENTRAL DISTRICT OF CALIFORNIA
12
13 ORIANA PARKS, an individual,                      Case No. 2:19-cv-00588 JFW (RAOx)
                                                     (Removed from Los Angeles Superior
14                      Plaintiff,                   Court, Case No. 18VECV00353)
15           v.                                      STIPULATED PROTECTIVE
                                                     ORDER AND ORDER THEREON
16 WELLS FARGO BANK, NATIONAL
   ASSOCIATION, a California
17 corporation; AMERICA’S
   SERVICING COMPANY, a division of                  Magistrate Judge Rozella A. Oliver
18 Wells Fargo Bank; and                             Courtroom 590, 5th Floor
   DOES 1 through 10,
19
                Defendants.
20
21
22
23
24
25
26
27
28

                                                   -1-            Case No. 2:19-cv-00588 JFW (RAOx)
     SMRH:489630787.1                         STIPULATED PROTECTIVE ORDER AND ORDER THEREON
 1           Plaintiff Oriana Parks (“Parks”) and Defendant Wells Fargo Bank, N.A.
 2 (“Wells Fargo”), through their respective counsel of record, hereby stipulate and
 3 jointly move for entry of the (Proposed) Stipulated Protective Order, attached
 4 hereto. Parks and Wells Fargo shall sometimes collectively be referred to herein as
 5 the “Parties.”
 6           IT IS HEREBY STIPULATED by the Parties, by and through their respective
 7 attorneys of record and pursuant to Fed. R. Civ. P. 26(c)(7) and 29, that discovery of
 8 confidential information shall be had on the following terms and conditions:
 9
10                          STIPULATED PROTECTIVE ORDER
11
12 A.        PURPOSES AND LIMITATIONS
13           Discovery in this action is likely to involve production of confidential,
14 proprietary or private information for which special protection from public
15 disclosure and from use for any purpose other than prosecuting this litigation may
16 be warranted. Accordingly, the Parties hereby stipulate to and petition the Court to
17 enter the following Stipulated Protective Order. The Parties acknowledge that this
18 Order does not confer blanket protections on all disclosures or responses to
19 discovery and that the protection it affords from public disclosure and use extends
20 only to the limited information or items that are entitled to confidential treatment
21 under the applicable legal principles.
22
23 B.        GOOD CAUSE
24           Pursuant to FED. R. CIV. P. 26(c)(7), good cause exists for entry of this
25 Protective Order because the Parties to this action (1) either have sought or might
26 seek the discovery of certain information in this action that the Parties believe is
27 sensitive or confidential, (2) believe that unrestricted disclosure or dissemination of
28 such information could violate their right to financial privacy or cause them business

                                                 -2-            Case No. 2:19-cv-00588 JFW (RAOx)
     SMRH:489630787.1                       STIPULATED PROTECTIVE ORDER AND ORDER THEREON
 1 or commercial injury, (3) desire an efficient and practicable means to designate such
 2 information as confidential and control its disclosure or dissemination, and (4) have
 3 agreed to such means as set forth herein. Specifically, this action involves a dispute
 4 concerning a mortgage loan serviced by Wells Fargo and will likely require the
 5 production of personally identifiable information of Parks; the financial information
 6 of Parks; and confidential, non-public, and/or trade secret information of Wells
 7 Fargo.
 8
 9 C.        ACKNOWLEDGEMENT OF PROCEDURES FOR FILING UNDER
10           SEAL
11           The Parties further acknowledge that this Stipulated Protective Order does not
12 entitle them to file confidential information under seal; Local Civil Rule 79-5 sets
13 forth the procedures that must be followed and the standards that will be applied
14 when a party seeks permission from the court to file material under seal.
15           There is a strong presumption that the public has a right of access to judicial
16 proceedings and records in civil cases. In connection with non-dispositive motions,
17 good cause must be shown to support a filing under seal. See Kamakana v. City and
18 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
19 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
20 Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
21 require good cause showing), and a specific showing of good cause or compelling
22 reasons with proper evidentiary support and legal justification, must be made with
23 respect to Protected Material that a party seeks to file under seal. The Parties’ mere
24 designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
25 without the submission of competent evidence by declaration, establishing that the
26 material sought to be filed under seal qualifies as confidential, privileged, or
27 otherwise protectable—constitute good cause.
28

                                                 -3-            Case No. 2:19-cv-00588 JFW (RAOx)
     SMRH:489630787.1                       STIPULATED PROTECTIVE ORDER AND ORDER THEREON
 1           Further, if a party requests sealing related to a dispositive motion or trial, then
 2 compelling reasons, not only good cause, for the sealing must be shown, and the
 3 relief sought shall be narrowly tailored to serve the specific interest to be protected.
 4 See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 5 each item or type of information, document, or thing sought to be filed or introduced
 6 under seal in connection with a dispositive motion or trial, the party seeking
 7 protection must articulate compelling reasons, supported by specific facts and legal
 8 justification, for the requested sealing order. Again, competent evidence supporting
 9 the application to file documents under seal must be provided by declaration.
10           Any document that is not confidential, privileged, or otherwise protectable in
11 its entirety will not be filed under seal if the confidential portions can be redacted. If
12 documents can be redacted, then a redacted version for public viewing, omitting
13 only the confidential, privileged, or otherwise protectable portions of the document,
14 shall be filed. Any application that seeks to file documents under seal in their
15 entirety should include an explanation of why redaction is not feasible.
16
17 D.        DEFINITIONS
18           1.         As used herein, the term “confidential information” means:
19 (a) information subject to federal or state privacy rights including private financial
20 information; (b) any type of information that has not been made generally available
21 to the public and the disclosure of which the disclosing party contends would cause
22 harm to the disclosing party’s business operations or interests, which could include,
23 but would not be limited to, contracts, customer data, costs of goods or services
24 sold, manufacturing or other costs of doing business, employee personnel
25 information, sales records, inventory sheets, internal policies and procedures, and
26 business strategies; (c) data derived from such confidential information, including
27 any summaries, compilations, quotes, or paraphrases thereof; and (d) any other oral,
28 written, or recorded material that consists of or contains trade secrets (as defined in

                                                    -4-            Case No. 2:19-cv-00588 JFW (RAOx)
     SMRH:489630787.1                          STIPULATED PROTECTIVE ORDER AND ORDER THEREON
 1 CALIFORNIA CIVIL CODE § 3426.1(d)) or other confidential research, development,
 2 or commercial information and the disclosure of which would result in competitive
 3 harm, and for which the designating party has taken reasonable measures to
 4 maintain their confidential, non-public status.
 5           2.         As used herein, the terms “document”, “documents”, “tangible things”,
 6 “recordings”, and “photographs” mean documents, writings, tangible things,
 7 recordings, and photographs as defined in FED. R. CIV. P. 34(a) and FED. R. EVID.
 8 1001, and include, but are not limited to, records, exhibits, reports, samples,
 9 transcripts, video or audio recordings, disks, affidavits, briefs, summaries, notes,
10 abstracts, drawings, company records and reports, answers to interrogatories,
11 responses to requests for admissions, and motions, including copies or computer-
12 stored versions of any of the foregoing.
13
14 E.        DESIGNATION OF CONFIDENTIAL INFORMATION
15           1.         This Protective Order applies to all discovery responses, documents,
16 testimony, and other materials containing confidential information disclosed in this
17 action that are designated by a party or any third party as CONFIDENTIAL, in the
18 manner described below, whether such disclosure is by order of the Court, by
19 response to questions in a deposition, written interrogatories, requests for the
20 production of documents and other tangible things, requests for admission, response
21 to a subpoena, or any other discovery undertaken in this action.
22           2.         A party that provides information may designate it as confidential only
23 when such party in good faith believes it contains confidential information. A party
24 designating information as confidential should take reasonable care to designate
25 only that information, documents, items or oral or written communications that the
26 party reasonably believes to qualify for protection. If it comes to a party’s or a non-
27 party’s attention that information or items that it designated for protection do not
28

                                                    -5-            Case No. 2:19-cv-00588 JFW (RAOx)
     SMRH:489630787.1                          STIPULATED PROTECTIVE ORDER AND ORDER THEREON
 1 qualify for protection, that party or non-party should promptly notify all other
 2 parties that it is withdrawing the mistaken designation.
 3           Any party may protect information it believes constitutes confidential
 4 information by designating such information as CONFIDENTIAL prior to or at the
 5 time of disclosure of such information. Such designation shall be accomplished by
 6 placing the notation CONFIDENTIAL (or some notation essentially equivalent to
 7 the phrase CONFIDENTIAL) on every page of each document or portion thereof so
 8 designated. In the case of confidential information disclosed in a non-paper medium
 9 (e.g., videotape, audiotape, computer disks, etc.), the notation CONFIDENTIAL
10 shall be affixed to the outside of the medium or its container so as to clearly give
11 notice of the designation. Such designation is deemed to apply to the document
12 itself and to the confidential information contained therein.
13           3.         Except as set forth in this Protective Order, designated confidential
14 information shall be used solely for the purposes of this litigation and shall not be
15 used for any other purpose, including, without limitation, any business or
16 commercial purpose, or dissemination to the media. Confidential information so
17 designated shall not be disclosed to anyone other than those persons permitted by
18 the Protective Order, except as may be ordered by the Court or agreed to in writing
19 by the producing party. If any information designated by a party as
20 CONFIDENTIAL is thereafter used by a party to which it has been produced or
21 disclosed as part of a paper filed or lodged with the Court in this action or in a
22 response to a discovery request in this action, the party using that information shall
23 take all reasonable steps to preserve the continued confidentiality of that designated
24 confidential information.
25           4.         The Parties shall use reasonable care to avoid designating any materials
26 as CONFIDENTIAL that are (a) not entitled to such designation, or (b) are generally
27 available to the public.
28

                                                     -6-            Case No. 2:19-cv-00588 JFW (RAOx)
     SMRH:489630787.1                           STIPULATED PROTECTIVE ORDER AND ORDER THEREON
 1           5.         The terms of this Protective Order shall not apply to or restrict the
 2 disclosure or use by a producing party or its counsel of the producing party’s own
 3 confidential information. The voluntary disclosure of confidential information by a
 4 producing party, however, may provide grounds for an opposing party to challenge
 5 the confidential designation of the same information pursuant to Section H, below.
 6           6.         A party serving a subpoena or demanding discovery from any third
 7 party shall serve a copy of this Protective Order on the third party concurrently with
 8 the subpoena or discovery demand.
 9
10 F.        DISCLOSURE OF DESIGNATED CONFIDENTIAL INFORMATION
11           1.         The Parties, counsel for the Parties, and all persons to whom
12 confidential information is disclosed under the terms of this Protective Order shall
13 maintain all designated confidential information in confidence and shall not disclose
14 such information, directly or indirectly, to any person except as provided in this
15 Protective Order.
16           2.         Access to information designated as CONFIDENTIAL shall be limited
17 to the following persons:
18                      a.    The attorneys for the Parties (including both outside counsel and
19 in-house counsel) and their support personnel (e.g., legal assistants and copy
20 services);
21                      b.    Current and former employees of the Parties involved in the
22 prosecution or defense of the litigation, and to whom disclosure of the confidential
23 information is reasonably necessary for the purposes of this litigation;
24                      c.    The Court and court personnel of any court having jurisdiction
25 over any proceedings involved in this litigation;
26                      d.    Court reporters, videographers, and their staffs to whom
27 disclosure is reasonably necessary for the purposes of this litigation;
28

                                                     -7-            Case No. 2:19-cv-00588 JFW (RAOx)
     SMRH:489630787.1                           STIPULATED PROTECTIVE ORDER AND ORDER THEREON
 1                      e.    Consultants and experts, who execute the Declaration
 2 Confirming Compliance With Stipulated Protective Order Re Confidential
 3 Information (“Compliance Declaration”) attached to this Protective Order;
 4                      f.    Any current employee, director, agent or FED. R. CIV. P. 30(b)(6)
 5 designee of the producing party;
 6                      g.    Any former employee of a producing party, who executes the
 7 Compliance Declaration, that the disclosing party reasonably and in good faith
 8 believes authored, received, or became familiar with the confidential information in
 9 the ordinary course of his or her employment by the designating party;
10                      h.    Any author, original source, or prior recipient of the confidential
11 information;
12                      i.    Deposition witnesses who execute the Compliance Declaration
13 attached to this Protective Order;
14                      j.    Any other person or entity as to whom the Parties agree in
15 writing; and
16                      k.    Any other person as to whom the Court orders should have
17 access to the confidential information.
18           3.         A copy of any Compliance Declaration executed by any person
19 required under this Protective Order shall be maintained by counsel for the party
20 making the disclosure of another party’s designated confidential information.
21
22 G.        DEPOSITIONS
23           1.         With respect to the examination of witnesses upon oral deposition,
24 when designated confidential information is supplied to the deponent, or when the
25 deponent’s testimony contains, reflects, or comments on designated confidential
26 information, the deposition reporter and/or video operator shall be informed of this
27 Protective Order by the party seeking to use or disclose the confidential information.
28 The reporter and/or video operator then shall place on the cover of any deposition

                                                    -8-            Case No. 2:19-cv-00588 JFW (RAOx)
     SMRH:489630787.1                          STIPULATED PROTECTIVE ORDER AND ORDER THEREON
 1 transcript or video that contains any designated confidential information the words
 2 “CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO A COURT
 3 PROTECTIVE ORDER.” Counsel for the Parties then shall take appropriate steps
 4 to prevent any portions of any deposition transcript or video designated
 5 CONFIDENTIAL from being disclosed to any person, except as provided in this
 6 Protective Order.
 7           2.         All testimony at a deposition shall be presumed to be designated
 8 CONFIDENTIAL if this Protective Order is invoked at the deposition for 60 days
 9 after the conclusion of the deposition, until the specific pages of the transcript
10 containing designated confidential information are identified and designated
11 CONFIDENTIAL as provided below. For any CONFIDENTIAL designation
12 thereafter, the designating party shall, within sixty (60) days after the completion of
13 the deposition, provide all Parties with a written list of the page(s) of the deposition
14 transcript, and any exhibits attached thereto, that the party has designated
15 CONFIDENTIAL. Only pages containing confidential information shall be so
16 designated. Any party can challenge any portion of the deposition designated as
17 CONFIDENTIAL at any time, but must first meet and confer with the designating
18 party as to the basis for the challenge before seeking Court intervention.
19           3.         If designated confidential information is to be discussed or disclosed in
20 a deposition, any Party claiming such confidentiality may exclude from the room
21 any person who is not entitled to receive such confidential information during that
22 portion of the deposition in which the confidential information is actually discussed
23 or disclosed.
24
25 H.        CHALLENGING A DESIGNATION
26           1.         The Parties agree that they will actively work to avoid the unnecessary
27 CONFIDENTIAL designation of information produced in discovery in this action.
28

                                                     -9-            Case No. 2:19-cv-00588 JFW (RAOx)
     SMRH:489630787.1                           STIPULATED PROTECTIVE ORDER AND ORDER THEREON
 1           2.         In the event that counsel for any party at any time believes that
 2 designated confidential information should not be so designated, such counsel shall
 3 meet and confer with counsel for the other party in an attempt to resolve the dispute.
 4           3.         If counsel for the Parties are still unable to resolve the dispute, the non-
 5 designating party shall initiate the dispute resolution process under Local Rule 37.1
 6 et seq. Unless and until an order of this Court sets aside a designation of
 7 information as CONFIDENTIAL, all information so designated shall be treated as
 8 CONFIDENTIAL pursuant to the terms of this Protective Order.
 9           4.         The designating party bears the burden of establishing that the
10 documents designated are entitled to protection.
11           5.         No party shall be obliged to challenge the propriety of a
12 CONFIDENTIAL designation, and a failure to do so shall not preclude a subsequent
13 attack on the propriety of such designation.
14
15 I.        INADVERTENT FAILURE TO DESIGNATE
16           1.         The inadvertent failure to designate confidential information as
17 CONFIDENTIAL prior to or at the time of disclosure shall not operate as a waiver
18 of a party’s right to designate such information as CONFIDENTIAL after such
19 disclosure.
20           2.         In the event that confidential information is designated as
21 CONFIDENTIAL after disclosure, the receiving party shall employ reasonable
22 efforts to ensure that all previously disclosed information is subsequently treated as
23 CONFIDENTIAL, as appropriate, pursuant to the terms of this Protective Order.
24           3.         Should any document or information designated as CONFIDENTIAL
25 be disclosed, through inadvertence or otherwise, to any person or party not
26 authorized to see such materials under this Protective Order, then the disclosing
27 party shall immediately procure the return of the material, and inform counsel for
28 the designating party whose confidential information has thus been disclosed of all

                                                     -10-            Case No. 2:19-cv-00588 JFW (RAOx)
     SMRH:489630787.1                            STIPULATED PROTECTIVE ORDER AND ORDER THEREON
 1 relevant information concerning the nature and circumstances of such disclosure.
 2 The disclosing party shall also take all reasonable measures promptly to ensure that
 3 no further or greater unauthorized disclosure of the Confidential Information occurs.
 4
 5 J.        CUSTODY AND DISPOSITION OF CONFIDENTIAL
 6           INFORMATION
 7           1.         Confidential information designated CONFIDENTIAL shall be
 8 maintained in the custody of counsel for the Parties, except for information in the
 9 custody of: (a) the Court; (b) any court reporter transcribing testimony given in this
10 action, for the limited purpose of rendering his or her normal transcribing services;
11 and (c) persons to whom the confidential information may be disclosed pursuant to
12 the terms of the Protective Order, including consultants and experts, to the extent
13 necessary for their involvement in the litigation. Except for the Court, a person with
14 custody of information designated CONFIDENTIAL shall maintain it in a manner
15 that limits access to it to only those persons entitled under this Protective Order to
16 examine it.
17           2.         Unless agreed otherwise in writing, at the conclusion of this litigation,
18 whether by settlement or final decision of the Court of last resort, the Parties,
19 counsel for the Parties, and all persons who executed the Compliance Declaration
20 agree that they will destroy or return to the producing party all copies of any
21 documents, other than attorney work product, containing designated confidential
22 information produced by a party. Notwithstanding the foregoing, counsel of record
23 shall be permitted to retain a file copy of all pre-trial, trial, and post-trial materials,
24 depositions and deposition exhibits, and document databases. Such file copies must
25 be maintained under the conditions of maintaining CONFIDENTIAL documents as
26 set forth above.
27
28

                                                    -11-            Case No. 2:19-cv-00588 JFW (RAOx)
     SMRH:489630787.1                           STIPULATED PROTECTIVE ORDER AND ORDER THEREON
 1 K.        MISCELLANEOUS PROVISIONS
 2           1.         The provisions of this Protective Order apply to all proceedings in this
 3 action, including all appeals, arbitrations, mediations, and proceedings upon remand,
 4 unless the matter proceeds to trial. The Parties will work with the Court to
 5 determine whether evidence proffered at trial should continue to be treated as
 6 CONFIDENTIAL and, if so, what protection, if any, may be afforded to such
 7 information at trial.
 8           2.         A designation of confidentiality pursuant to this Protective Order shall
 9 be effective and shall be respected by the Parties and all persons in any way
10 involved in these proceedings or to whose attention confidential information shall
11 come unless and until otherwise ordered by the Court or stipulated by the Parties.
12 These obligations of confidentiality and non-disclosure shall survive the conclusion
13 of this action unless and until otherwise ordered by the Court, or until the producing
14 party stipulates that designated confidential information may be disclosed.
15           3.         By entering into this Protective Order, no party waives any objections it
16 might have to the production of documents covered by this Protective Order.
17           4.         No party to this action, by entering into this Protective Order, by
18 designating certain information as CONFIDENTIAL, or by acquiescing in any other
19 party’s designation, shall be deemed to have admitted or agreed that any such
20 designated information is, in fact, private financial information, proprietary
21 information, a trade secret or other confidential research, development, or
22 commercial information.
23           5.         The Court shall retain jurisdiction for one year after the termination of
24 this action to enforce this Protective Order and to make such deletions from or
25 amendments, modifications, and additions to the Protective Order as the Court may
26 from time to time deem appropriate. The Parties, and any producing party, reserve
27 all rights to apply to the Court at any time, before or after termination of this action,
28

                                                    -12-            Case No. 2:19-cv-00588 JFW (RAOx)
     SMRH:489630787.1                           STIPULATED PROTECTIVE ORDER AND ORDER THEREON
1 for an order modifying this Protective Order or seeking further protection against
2 disclosure or use of claimed confidential information.
3            6.         The Court may modify the terms and conditions of the Protective Order
4 for good cause, or in the interest of justice, or on its own order at any time in these
5 proceedings.
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -13-            Case No. 2:19-cv-00588 JFW (RAOx)
     SMRH:489630787.1                         STIPULATED PROTECTIVE ORDER AND ORDER THEREON
1                               STIPULATED PROTECTIVE ORDER
2
3                       In consideration of the Parties’ Stipulation, and for good cause
4 appearing, IT IS HEREBY ORDERED that the Protective Order is GRANTED.
5
6
     DATED: March 5, 2019
7                                              HON. ROZELLA A. OLIVER
                                               MAGISTRATE JUDGE OF THE
8                                              UNITED STATES DISTRICT COURT
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -14-            Case No. 2:19-cv-00588 JFW (RAOx)
     SMRH:489630787.1                           STIPULATED PROTECTIVE ORDER AND ORDER THEREON
 1       DECLARATION CONFIRMING COMPLIANCE WITH STIPULATED
 2             PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
 3
 4                      I, ___________________________, hereby declare:
 5
 6                      1.   My address is ________________________________________.
 7 My telephone number is (______) ______ - ________.
 8
 9                      2.   I have read, understand and agree to be bound by the terms of the
10 Stipulated Protective Order Re Confidential Information (“Protective Order”),
11 entered in this action, Oriana Parks v. Wells Fargo Bank, N.A.. Case No. 2:19-cv-
12 00588 JFW (RAOx), in the United States District Court, Central District of
13 California.
14
15                      3.   I understand that this Protective Order requires me not to
16 disclose any information designated as CONFIDENTIAL, which is provided to me
17 in the course of my involvement in this litigation, to any person not authorized by
18 this Protective Order to receive such information.
19
20                      4.   I agree that I shall return or destroy all documents containing any
21 information designated as CONFIDENTIAL that have been provided to me,
22 together with any work product including such information designated as
23 CONFIDENTIAL, upon demand by the Court or the counsel or party who furnished
24 such information to me.
25
26
27
28

                                                  -15-            Case No. 2:19-cv-00588 JFW (RAOx)
     SMRH:489630787.1                         STIPULATED PROTECTIVE ORDER AND ORDER THEREON
1                       5.    I consent to the jurisdiction of the United States District Court
2 for the Southern District of California with respect to any actions of any kind
3 whatsoever relative to the enforcement of the Protective Order.
4
5                       I declare under penalty of perjury under the laws of the United States of
6 America that the foregoing is true and correct.
7
8                       Executed on _______________________________, 20__ at
9 ____________________________ (city), __________________________(state).
10
11
12
13
14                                                                   Signature

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -16-            Case No. 2:19-cv-00588 JFW (RAOx)
     SMRH:489630787.1                           STIPULATED PROTECTIVE ORDER AND ORDER THEREON
